Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 56-59, 62, 67, 72, 75, 77, 78, 83, 89-91, 96, 98, 100, 102, 104, 106, 109, 111, and 113 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
For claim 56, Healey (US 2015/012123) is considered the closest prior art.  Healey teaches a filter media (pars [0122] – [0135]), comprising a charged fiber layer, an open support layer mechanically attached to the charged fiber layer (pars [0129], [0130]), and a coarse support layer that holds the charged fiber layer in a waved configuration and maintains separation of peaks and troughs of adjacent waves of the charged fiber layer (par [0130]), wherein the charged fiber layer has a basis weight of greater than or equal to 12 g/m2 and less than or equal to 250 g/m2 (pars [0125] - [0128]; Table 1), wherein the open support layer has an air permeability of greater than 1100 CFM and less than or equal to 20000 CFM (par [0129]), and wherein the filter media has an overall air permeability of greater than or equal to 10 CFM and less than or equal to 1000 CFM (Table 1). 
However, Healey fails to teach nor fairly suggest the limitation “the open support layer is a mesh and comprises a plurality of strands having an average strand diameter of greater than or equal to 500 microns and less than or equal to 2 mm.” Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to provide the open support layer with these structural limitations 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 23, 2021

/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776